760 N.W.2d 482 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Katherine Sue DENDEL a/k/a Katherine Sue Burley, Defendant-Appellant.
Docket No. 137467. COA No. 247391.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 11, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Melendez-Diaz v. Massachusetts, ___ U.S. ___, 128 S.Ct. 1647, 170 L.Ed.2d 352 (2008), is pending before the United States Supreme Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that this case be held in ABEYANCE pending the decision in that case.